Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
In paragraph [0006], line 14, change “pixels of a surface” to ---pixels on a surface ---.
In paragraph [0006], line 16, change “oxidized print agent” to --- imaging oil residue ---.
In paragraph [0010], lines 1, 2, and 5, change “system 100” to --- cleaning system 100 ---.
In paragraph [0010], line 4, change “102” to --- 108 ---.
In paragraph [0011], line 1, after “cleaning system” insert --- 100 ---.
In paragraph [0011], line 1, change “a cleaning element” to --- the cleaning element ---.

In paragraph [0011], line 7, after “cleaned may be” insert --- a ---.
In paragraph [0012], line 3, change “101” to --- 100 ---.
In paragraph [0012], line 5, change “electronic” to --- electrostatic ---.
In paragraph [0012], line 9, change “a latent electrostatic image” to --- an electrostatic latent image ---.
In paragraph [0013], line 2, change “101” to --- 100 ---.
In paragraph [0013], line 7, change “the charged” to --- a charged ---.
In paragraph [0013], line 11, change “electrical” to --- electrostatic ---.
In paragraph [0015], line 4, “are to rotate and are to about one another during the rotations” should be rewritten in a more grammatically correct form.
In paragraph [0016], line 4, delete --- can be ---.
In paragraph [0016], line 4, change “act a carrier” to --- act on a carrier ---.
In paragraph [0017], line 1, change “includes a” to --- includes the ---.
In paragraph [0018], line 1, change “includes an” to --- includes the ---.

In paragraph [0019], line 5, change “at the print” to --- on the print ---.
In paragraph [0021], line 4, change “agent” to --- apparatus ---.
In paragraph [0021], line 6, change “patter or” to --- pattern or ---.
In paragraph [0021], line 7, change “identify of” to --- identify ---.
In paragraph [0022], line 5, change “identify of” to --- identify ---.
In paragraph [0024], line 2, change “the cleaning surface 100” to --- a cleaning surface 110 ---.
In paragraph [0028], line 1, change “system” to --- cleaning system ---.
In paragraph [0028], line 3, after “the drum” insert --- 204 ---.
In paragraph [0028], line 7, change “with a” to --- with the ---.
In paragraph [0029], line 4, change “along a” to --- about a ---.
In paragraph [0029], line 5, change “the drum” to --- the drum 204 ---.

In paragraph [0032], line 2, change “system” to --- cleaning system ---.
In paragraph [0032], line 7, change “System” to – Cleaning system ---.
In paragraph [0033], line 2, after “is parallel” insert --- to ---.
In paragraph [0033], line 2, change “System” to --- Cleaning system ---.
In paragraph [0033], line 3, change “includes a” to --- includes the ---.
In paragraph [0033], line 4, after “314 about” insert --- the ---.
In paragraph [0033], line 5, change “an oscillation driver” to --- the oscillation driver ---.
In paragraph [0033], line 5, after “to cause” insert --- the ---.
In paragraph [0033], line 6, change “to first” to --- to the first ---.
In paragraph [0034], line 4, change “306” to --- 310 ---.
In paragraph [0034], lines 4 and 6, change “108 is” to --- 212 is ---.

In paragraph [0035], line 5, change “System” to --- Cleaning system ---.
In paragraph [0036], line 2, change “is example” to --- is an example ---.
In paragraph [0036], lines 3, 4 and 6, after each occurrence of “cleaning cylinder” insert --- 208 ---.
In paragraph [0036], lines 4 and 6, after “the drum” insert --- 204 ---.
In paragraph [0036], line 5, after “photoconductive surface” insert --- 206 ---.
In paragraph [0036], line 7, change “oscillate in the” to --- oscillate in an ---.
In paragraph [0036], line 8, change “The rotation” to --- A rotation ---.
In paragraph [0036], line 10, change “The oscillation” to --- An oscillation ---.
In paragraph [0036], line 14, change “with a” to --- with the ---.
In paragraph [0036], line 14, change “with an” to --- with the ---.
In paragraph [0036], line 20, after “surface” insert --- 206 ---.

In paragraph [0037], line 8, delete --- apply ---.
In paragraph [0038], lines 4 and 9, after “the drum” insert --- 204 ---.
In paragraph [0038], lines 4 and 9, after “cleaning cylinder” insert --- 208 ---.
In paragraph [0038], line 7, change “112” to --- 212 ---.
In paragraph [0039], lines 11 and 13, after “cleaning cylinder” insert --- 208 ---.
In paragraph [0039], line 11, change “108” to --- 212 ---.
In the abstract, line 1, change “in an example of the disclosure, a” to --- A ---.
Appropriate correction is required.

Claim Objections
Claims 2, 3, 7, 9, 13, and 15 are objected to because of the following informalities:  
Claim 2, line 1, change “wherein” to --- wherein the ---.
Claim 3, line 1, change “wherein” to --- wherein the ---.
Claim 7, line 2, change “the set” to --- a set ---.
Claim 9, line 3, change “rotates in a” to --- rotates about a ---.
Claim 13, line 2, after “along” insert --- a ---.
 ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7, line 4, “the surface of the photoconductor” lacks proper antecedent basis.
Claim 7, line 5, “the photoconductor” lacks proper antecedent basis.
Claim 14, lines 1-2, “the rotation of the cleaning element” lacks proper antecedent basis.

Claim 14, line 3, “the cleaning element” lacks proper antecedent basis.
Claim 15, lines 2 and 2-3, “the cleaning element” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kume et al.  Regarding Claim 1, Kume et al disclose a method including: rotating a print apparatus component (i.e., photoreceptor 1; Figure 4) to be cleaned about a rotational axis; rotating a cleaning element (i.e., elastic roller 10; Figure 4) having a cleaning surface in contact with the print apparatus component (See column 4, lines 17-19); oscillating the cleaning element in a direction parallel to the rotational axis (See column 4, lines 19-21); and varying the rotation and the oscillation of the cleaning element according .

Allowable Subject Matter
Claims 6, 8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 13 is allowable over the prior art of record because the prior art of record fails to teach or suggest providing a print apparatus including: a drum mounted on a drum axle to rotate along a first rotational axis, wherein the drum includes  of a degree of residue at the photoconductive surface.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ticknor discloses a xerographic roller oscillating cleaning blade with a drive mechanism therefor.
Jones discloses a translating dwell cleaning system.
Thettu et al disclose a cleaning system that has a stationary pad that is stationary in a direction of rotation of a surface to be cleaned, it may be oscillated transverse to that direction.
Quesnel discloses a side shifting cleaning apparatus and method.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140.  The examiner can normally be reached on M-Th 6:00-3:30 PM; F 6:00-10:30 AM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
August 25, 2021